DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 04 April 2022 have been entered. Applicant’s amendments have overcome each and every objection to the claims as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 04 January 2022. Claims 3, 5-6, 13, 18, and 20 are cancelled; claims 27-33 are added. Claims 1, 9, 11, 16-17, and 21-33 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: attachment member in claims 1, 11, 16, and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 11, 16-17, and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein a plurality of valleys between the plurality of first teeth define a first line” in line 29-30 of the claim. There is insufficient clarity in this limitation. It is not clear whether the limitation intends to refer to all valleys between the teeth of the plurality of first teeth defining a line, or if the limitation refers to any plurality of valleys between the teeth of the plurality of first teeth defining a line, such that one subset of valleys between the teeth of the plurality of first teeth may define a line while a different subset may not be used in defining the line. The limitation is currently interpreted as referring to any plurality of valleys between the teeth of the plurality of first teeth defining a line.
Claim 11 recites the limitation “wherein a plurality of valleys between a plurality of first teeth on a first side of the first jaw define a first line” in line 28-29 of the claim. There is insufficient clarity in this limitation. It is not clear whether the limitation intends to refer to all valleys between the teeth of the plurality of first teeth defining a line, or if the limitation refers to any plurality of valleys between the teeth of the plurality of first teeth defining a line, such that one subset of valleys between the teeth of the plurality of first teeth may define a line while a different subset may not be used in defining the line. The limitation is currently interpreted as referring to any plurality of valleys between the teeth of the plurality of first teeth defining a line.
Claim 16 recites the limitation “wherein a plurality of valleys between the plurality of teeth on a first side of the first jaw define a first line” in line 38-39 of the claim. There is insufficient clarity in this limitation. It is not clear whether the limitation intends to refer to all valleys between the teeth of the plurality of first teeth defining a line, or if the limitation refers to any plurality of valleys between the teeth of the plurality of first teeth defining a line, such that one subset of valleys between the teeth of the plurality of first teeth may define a line while a different subset may not be used in defining the line. The limitation is currently interpreted as referring to any plurality of valleys between the teeth of the plurality of first teeth defining a line.
Claims 9, 17, and 21-33 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1, 11, and 16 which have been rejected as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,11, 16-17, 21-22, 24-26, 28, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski (U.S. 20200054309 A1) in view of Haack (U.S. 20160256140 A1).
Regarding claim 1, Krzyzanowski teaches a biopsy forceps device (Abstract), comprising: a tension member (Fig. 1B—actuating wire 28) extending from a proximal end to a distal end; and an end effector (Fig. 1A-1G—jaw assembly 100) including a first jaw and a second jaw (Figs. 1A-1G—first jaw 10, second jaw 12) movable between an open configuration (Fig. 1G—open configuration), in which the first jaw and the second jaw are separated from one another to receive target tissue therebetween (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), and a closed configuration (Fig. 1A—closed configuration), in which cutting edges of the first jaw and the second jaw are moved toward one another to cut a portion of the target tissue from surrounding tissue (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), the first jaw and the second jaw defining a tissue receiving space between a base of the first jaw and an opposing base of the second jaw to house the cut tissue (Paragraph 0019—sample retaining volume is defined by the first and second jaws), the first jaw and the second jaw being pivotable relative to one another (Paragraphs 0007 and 0243—pivotally movable), each of the first jaw and the second jaw including a serrated cutting edge extending therealong (Figs. 10A-10G—faces 54 and 56 with cutting edges; Paragraph 0259—serrated edges), the end effector further including an attachment member extending from a distal end to a proximal end (Fig. 1B—pivot member 14, slot 26, actuation points 30 and 32, arms 20 and 22) directly coupled to the tension member (Fig. 1B—actuating wire 28), the attachment member being movably coupled to the first and second jaws so that distal movement of the attachment member moves the jaws to the open configuration while proximal movement thereof moves the jaws to the closed configuration (Paragraph 00249—movement of pivot member causes opening and closing), wherein each of the first jaw and the second jaw extends from a distal end to a proximal end, and wherein, when the first and second jaws are in the closed configuration, a window is defined between the serrated cutting edge of the first jaw and the serrated cutting edge of the second jaw (Paragraph 0264-0265—may include windows 48A or 50A where a portion of the jaws do not contact even in the closed configuration; Windows 48A and 50A, Figs. 1D, 3A, and 10D). 
However, Krzyzanowski does not specifically teach the serrated cutting edge of the first jaw including a plurality of first teeth, and the serrated cutting edge of the second jaw including a plurality of second teeth, nor does Krzyzanowski specifically teach wherein a plurality of valleys between the plurality of first teeth define a first line, at least two peaks of the plurality of first teeth on a first side of the first jaw define a second line parallel to the first line, and at least two more peaks of the plurality of first teeth on the first side of the first jaw  define a third line different from the second line and parallel to the first line and the second line. 
Haack teaches the serrated cutting edge of the first jaw including a plurality of first teeth (Top jaw 202/402 includes a plurality of teeth, Figs. 4a-4b and 12a-12b), and the serrated cutting edge of the second jaw including a plurality of second teeth (Lower jaw 204 includes a plurality of teeth, Figs. 4a-4b and 11a-11b) and wherein a plurality of valleys between the plurality of first teeth define a first line, at least two peaks of the plurality of first teeth on a first side of the first jaw define a second line parallel to the first line, and at least two more peaks of the plurality of first teeth on the first side of the first jaw  define a third line different from the second line and parallel to the first line and the second line (Fig. 11A-11B and 12A-12B; Paragraph 0048—tooth 404 is the same size as tooth 402, 0.001 in. longer than the shortest tooth, the distal most tooth 416 is the same length as tooth 414 also 0.006 in. longer than the shortest tooth). Haack additionally notes that “an increase in height from tooth-to-tooth may be non-linear, for example parabolic or arbitrary” such that not all teeth mesh substantially at the same time when the jaws are closed in order to prevent grinding and wear as the jaws are opened/closed.

    PNG
    media_image1.png
    309
    610
    media_image1.png
    Greyscale
Haack, Fig. 11a—The two most proximal valleys or alternatively, the valleys between teeth 302-304 and 304-306 may form a first line, while at least two peaks of the plurality of teeth (the most proximal tooth and tooth 302) define a second line parallel to the first line. A third line, parallel to the first line but different from the second line, is formed by at least two more peaks of the plurality of first teeth (Teeth 306 and 308) which are 0.002in taller than the peaks which form the second line.

    PNG
    media_image2.png
    198
    593
    media_image2.png
    Greyscale
 Haack, Fig. 12b—The valleys between the most proximal teeth or alternatively the valleys between teeth 404-406 and 406-408 may define the first line, while at least two peaks of the plurality of teeth (the two most proximal teeth) define a second line parallel to the first line. A third line, parallel to the first line but different from the second line, is formed by at least two more peaks of the plurality of teeth (Teeth 402 and 404) which are 0.001mm taller than the peaks which form the second line. An alternative third line is formed by teeth 414 and 416, at 0.006 in. longer than the most proximal tooth.
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the teeth formation of Haack via a simple substitution that would have been obvious to try, as there are a limited number of possible ways to form the teeth of a set of jaws and this particular configuration would predictably improve the anti-slip grip of the biopsy jaws on target tissue while reducing damage to the tissue and improving sample quality, as well as preventing the jaws from becoming stuck or worn out as described by Haack (Paragraph 0045).  	
Regarding claim 11, Krzyzanowski teaches a biopsy forceps system for sampling tissue (Abstract), comprising: a proximal assembly including an actuator (Paragraph 0245—actuating mechanism at proximal end of shaft); a tension member (Fig. 1B—actuating wire 28) extending from a distal end to a proximal end coupled to the proximal assembly (Fig. 1B—shaft 13; Paragraph 0250—actuation wire extends through shaft to control interface); and a distal assembly (Fig. 1A-1G—jaw assembly 100) including first and second jaws (Figs. 1A-1G—first jaw 10, second jaw 12) movable between an open configuration (Fig. 1G—open configuration), in which the jaws are separated from one another to receive target tissue therebetween (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), and a closed configuration (Fig. 1A—closed configuration), in which cutting edges of the jaws are moved toward one another to cut a portion of the target tissue from surrounding tissue (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), the first and the second jaws defining a tissue receiving space therebetween to house the cut tissue (Paragraph 0019—sample retaining volume), the first and second jaws being pivotable relative to one another (Paragraphs 0007 and 0243—pivotally movable), each of the jaws including a serrated cutting edge extending therealong (Figs. 10A-10G—faces 54 and 56 with cutting edges; Paragraph 0259—serrated edges), the distal assembly further including an attachment member extending from a distal end to a proximal end (Fig. 1B—pivot member 14, slot 26, actuation points 30 and 32, arms 20 and 22) directly coupled to the tension member (Fig. 1B—actuating wire 28), the attachment member being movably coupled to the first and second jaws so that distal movement of the attachment member moves the jaws to the open configuration while proximal movement thereof moves the jaws to the closed configuration (Paragraph 00249—movement of pivot member causes opening and closing), and wherein actuation of the proximal assembly causes the attachment member to move proximally and distally relative to the first and second jaws (Paragraph 0245—actuating mechanism may be controlled by manipulating suitable controls located at a proximal end of shaft; Paragraph 0249—pushing or pulling of actuation wires causes the pivot member to slide distally or proximally relative to the jaws causing the jaws to move between open and closed configurations; Paragraph 0250—actuation wires extend proximally through the shaft). 
However, Krzyzanowski does not specifically teach wherein a plurality of valleys between a plurality of first teeth on a first side of the first jaw define a first line, least two teeth of the plurality of first teeth have a first height measured from the first line, and at least two other teeth of the plurality of first teeth have a second height measured from the first line and different from the first height. 
Haack teaches the serrated cutting edge of the first jaw including a plurality of first teeth (Top jaw 202/402 includes a plurality of teeth, Figs. 4a-4b and 12a-12b), and the serrated cutting edge of the second jaw including a plurality of second teeth (Lower jaw 204 includes a plurality of teeth, Figs. 4a-4b and 11a-11b) wherein a plurality of valleys between a plurality of first teeth on a first side of the first jaw define a first line, least two teeth of the plurality of first teeth have a first height measured from the first line, and at least two other teeth of the plurality of first teeth have a second height measured from the first line and different from the first height (Fig. 11A-11B and 12A-12B; Paragraph 0048—tooth 404 is the same size as tooth 402, 0.001 in. longer than the shortest tooth, the distal most tooth 416 is the same length as tooth 414 also 0.006 in. longer than the shortest tooth). Haack additionally notes that “an increase in height from tooth-to-tooth may be non-linear, for example parabolic or arbitrary” such that not all teeth mesh substantially at the same time when the jaws are closed in order to prevent grinding and wear as the jaws are opened/closed.

    PNG
    media_image1.png
    309
    610
    media_image1.png
    Greyscale
Haack, Fig. 11a—The two most proximal valleys or alternatively, the valleys between teeth 302-304 and 304-306 may form a first line, while at least two peaks of the plurality of teeth (the most proximal tooth and tooth 302) are a first height measured from the first line. A second height measured from the first line, different from the first height, is formed by at least two more peaks of the plurality of first teeth (Teeth 306 and 308) which are 0.002in taller than the peaks which form the first height.

    PNG
    media_image2.png
    198
    593
    media_image2.png
    Greyscale
 Haack, Fig. 12b—The valleys between the most proximal teeth or alternatively the valleys between teeth 404-406 and 406-408 may define the first line, while at least two peaks of the plurality of teeth (the two most proximal teeth) define a first height measured from the first line. A second height from the first line, different from the first height, is formed by at least two more peaks of the plurality of teeth (Teeth 402 and 404) which are 0.001mm taller than the peaks which form the first height. An alternative third line is formed by teeth 414 and 416, at 0.006 in. longer than the most proximal tooth.
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the teeth formation of Haack via a simple substitution that would have been obvious to try, as there are a limited number of possible ways to form the teeth of a set of jaws and this particular configuration would predictably improve the anti-slip grip of the biopsy jaws on target tissue while reducing damage to the tissue and improving sample quality, as well as preventing the jaws from becoming stuck or worn out as described by Haack (Paragraph 0045). 
Regarding claim 16, Krzyzanowski teaches a method of obtaining a tissue sample, comprising inserting a distal portion of a biopsy forceps assembly to a target area within a body (Paragraph 0003—biopsy forceps to cut away a biopsy sample from within a patient), the distal portion including: a tension member (Fig. 1B—actuating wire 28) extending from a proximal end to a distal end (Paragraph 0250—actuation wire extends through shaft to control interface); and an end effector including a first jaw and a second jaw (Figs. 1A-1G—first jaw 10, second jaw 12) movable between an open configuration (Fig. 1G—open configuration), in which the first jaw and the second jaw are separated from one another to receive target tissue therebetween (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), and a closed configuration (Fig. 1A—closed configuration), in which cutting edges of the jaws are moved toward one another to cut a 10portion of the target tissue from surrounding tissue (Paragraph 0243—movable between open and closed positions, harvest and retain biopsy samples), the first and second jaws defining a tissue receiving space therebetween to house the cut tissue (Paragraph 0019—sample retaining volume), the first and second jaws being pivotable relative to one another (Paragraphs 0007 and 0243—pivotally movable), each of the jaws including a serrated cutting edge extending therealong (Figs. 10A-10G—faces 54 and 56 with cutting edges; Paragraph 0259—serrated edges), wherein each of the first jaw and the second jaw extends from a distal end to a proximal end (Figs. 1A-1G—first jaw 10, second jaw 12 extend from a distal end to a proximal end), wherein the end effector further includes an attachment member (Fig. 1B—pivot member 14, slot 26, actuation points 30 and 32, arms 20 and 22) extending from a distal end to a proximal end directly coupled to the tension member (Fig. 1B—actuating wire 28), the attachment member being movably 15coupled to the first and second jaws so that distal movement of the attachment member moves the jaws to the open configuration while proximal movement thereof moves the jaws to the closed configuration (Paragraph 00249—movement of pivot member causes opening and closing); and moving the attachment member proximally relative to the first and second jaws to pivot the jaws to the closed configuration (Paragraph 0049, 0055, 0249—movement of the actuation wire causes opening and closing of the jaws) so that the cutting edges of the first jaw and the second jaw sever the target tissue received therebetween from the surrounding tissue (Paragraph 0003—closing the jaws to cut away a sample from the tissue). 
However, Krzyzanowski fails to teach wherein one or more first teeth of the plurality of teeth that are positioned at the distal end of the first jaw are larger than one or more first teeth that are positioned proximate the proximal end of the first jaw, and one or more second teeth of the plurality of teeth that are positioned at the distal end of the second jaw are larger than one or more second teeth that are positioned proximate the proximal end of the second jaw, and wherein a plurality of valleys between the plurality of first teeth define a first line parallel to a base line extending from the distal end to the proximal end of the base of the first jaw, two teeth on the first side have a first height measured relative to the first line, two additional teeth on the first side have a second height measured relative to the first line and different than the first height, and only one of the additional teeth is between the two teeth having the first height.
Haack teaches wherein one or more first teeth of the plurality of first teeth that are positioned at the distal end of the first jaw are larger than one or more first teeth that are positioned proximate the proximal end of the first jaw (Paragraphs 0048-0049—teeth increase in height from a proximal end of the jaw to the distal end; teeth of multiple heights 416, 414, 412 increasing distally in top jaw 400, Fig. 12A), and one or more second teeth of the plurality of teeth that are positioned at the distal end of the second jaw are larger than one or more second teeth that are positioned proximate the proximal end of the second jaw (Paragraph 0049—teeth increase in height from a proximal end of the jaw to the distal end; teeth of multiple heights 302a/b/c/d-314a/b/c/d in lower jaw 300, Fig. 11a-11b and 13a-d), and wherein a plurality of valleys between the plurality of first teeth define a first line parallel to a base line extending from the distal end to the proximal end of the base of the first jaw (Figs. 11a-11b and 12a-12b—the valleys of the proximal-most two teeth may define a first line parallel to a base line extending from the distal end to the proximal end of the base of the first jaw), two teeth on the first side have a first height measured relative to the first line (Fig. 11a-11b and 12a-12b—the two proximal-most teeth have the same height measured relative to the first line), two additional teeth on the first side have a second height measured relative to the first line and different than the first height (Fig. 11a—teeth 306 and 308 have a second height measured relative to the first line and different from the height of the proximal-most teeth; Fig. 12b—teeth 402 and 404, or alternatively teeth 414 and 416, may be considered to be two additional teeth having a second height measured relative to the first line and different than the first height). Haack additionally teaches, that it the teeth may be formed such that several proximal teeth have the same height and only a few distal teeth increase in height or that the increase in height from tooth to tooth may be non-linear, for example parabolic or arbitrary (Paragraph 0049), such that one of the additional teeth having a second height may instead be located between two teeth of the first height. 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski with the teeth formation of Haack via a simple substitution that would have been obvious to try, as there are a limited number of possible ways to form the teeth of a set of jaws and this particular configuration would predictably improve the anti-slip grip of the biopsy jaws on target tissue while reducing damage to the tissue and improving sample quality, as well as preventing the jaws from becoming stuck or worn out as described by Haack (Paragraph 0045). 
Regarding claim 17, Krzyzanowski and Haack teach the method of claim 16. Krzyzanowski additionally teaches inserting the biopsy forceps assembly through the working channel of an endoscope (Paragraph 0243—inserted into working channel of an endoscope).
Regarding claim 21, Krzyzanowski and Haack teach the device of claim 1. However, Krzyzanowski fails to teach wherein each of at least some of the plurality of first teeth of the first jaw (Triangular teeth 402/404/406/408/410/412/414 of upper jaw 400, Fig. 12a) and each of at least some of the plurality of second teeth of the second jaw comprises a first cutting edge and a second cutting edge such that the respective tooth has a triangular shape (Triangular teeth 302/304/306/308/310/312/314 of lower jaw 300, Fig. 11b). Haack teaches wherein each of at least some of the plurality of first teeth of the first jaw and each of at least some of the plurality of second teeth of the second jaw comprises a first cutting edge and a second cutting edge such that the respective tooth has a triangular shape. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Krzyzanowski with the teeth of Haack to predictably improve the gripping and cutting ability of the device in the method.
Regarding claim 22, Krzyzanowski and Haack teach the device of claim 1. However, Krzyzanowski fails to teach wherein each of at least one of the plurality of first teeth of the first jaw and at least one of the plurality of second teeth of the second jaw comprises a first cutting edge, a second cutting edge, and a third cutting edge separating the first cutting edge and the second cutting edge such that the respective tooth has a trapezoidal shape. Haack teaches wherein each of at least one of the plurality of first teeth of the first jaw (Distal-most tooth of jaw 110a includes three cutting edges, Fig. 2) and at least one of the plurality of second teeth of the second jaw comprises a first cutting edge, a second cutting edge, and a third cutting edge separating the first cutting edge and the second cutting edge such that the respective tooth has a trapezoidal shape (Distal-most teeth of jaw 110b each include three cutting edges and are separated by a gap made to fit the distal-most tooth of first jaw 110a, Fig. 2). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Krzyzanowski with the teeth of Haack to predictably improve the gripping and cutting ability of the device in the method.
Regarding claim 24, Krzyzanowski, Haack, and Timberlake teach the system of claim 11. Krzyzanowski additionally teaches wherein, when the first and second jaws are in the closed configuration, a window is defined between the serrated cutting edge of the first jaw and the serrated cutting edge of the second jaw (Paragraph 0264-0265—may include windows 48A or 50A where a portion of the jaws do not contact even in the closed configuration; Windows 48A and 50A, Figs. 1D, 3A, and 10D). Haack additionally teaches wherein, when the first and second jaws are in the closed configuration, a window is defined between the serrated cutting edge of the first jaw and the serrated cutting edge of the second jaw (Paragraph 0045—the smaller, most proximal teeth do not mesh when the jaws are closed, leaving a gap to prevent wear or sticking of the jaws). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Krzyzanowski with the teeth of Haack to predictably improve the gripping and cutting ability of the device in the method.
Regarding claim 25, Krzyzanowski, Haack, and Timberlake teach the system of claim 11. However, Krzyzanowski fails to teach wherein each of the first jaw and the second jaw extends from a distal end to a proximal end, and wherein one or more first teeth of the plurality of first teeth that are positioned at the distal end of the first jaw are bigger than one or more first teeth that are positioned proximate the proximal end of the first jaw , and one or more second teeth of the plurality of second teeth that are positioned at the distal end of the second jaw are bigger than one or more second teeth that are positioned proximate the proximal end of the second jaw. Haack teaches wherein each of the first jaw and the second jaw extends from a distal end to a proximal end, and wherein one or more first teeth of the plurality of first teeth that are positioned at the distal end of the first jaw are bigger than one or more first teeth that are positioned proximate the proximal end of the first jaw, and one or more second teeth of the plurality of second teeth that are positioned at the distal end of the second jaw are bigger than one or more second teeth that are positioned proximate the proximal end of the second jaw (Paragraphs 0046 and 0048-0049—teeth increase in height from a proximal end of the jaw to the distal end by 0.001mm increments; teeth of multiple heights 316/416, 314/414, 312/412 increasing from proximal end to distal end in lower jaw 300/upper jaw 400, Fig. 11b and 12A). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Krzyzanowski with the teeth of Haack to predictably improve the gripping and cutting ability of the device in the method.
Regarding claim 26, Krzyzanowski, Haack, and Timberlake teach the system of claim 11. However, Krzyzanowski does not specifically teach further comprising a link, comprising a proximal end and a distal end, moveably coupled to the distal end of the attachment member. Haack teaches further comprising a link (Link 130, Fig. 3), comprising a proximal end and a distal end (Proximal and distal ends of the link at areas 132 and 134 of link 130, Fig. 3), moveably coupled to the distal end of the attachment member (Paragraphs 0026-0028—the arm of the jaw connects to a single link 120, which further connects via linking pin 134 through hole 124 to a link 130). It would have been obvious to one having ordinary skill in the art at the time of filing to perform a simple substitution of a portion of the pivot assembly of Krzyzanowski with the movable link of Haack as the same function is performed with both pieces, specifically the actuation of the forceps device in order to move between open and closed configurations of the jaws.
Regarding claim 28, Krzyzanowski and Haack teach the device of claim 1. Krzyzanowski additionally teaches wherein, when the first and second jaws are in the closed configuration, a window is defined between the serrated cutting edge of the first jaw and the serrated cutting edge of the second jaw (Paragraph 0264-0265—may include windows 48A or 50A where a portion of the jaws do not contact even in the closed configuration; Windows 48A and 50A, Figs. 1D, 3A, and 10D). 
Regarding claim 29, Krzyzanowski and Haack teach the device of claim 1. Haack additionally teaches wherein one or more first teeth of the plurality of first teeth that are positioned at the distal end of the first jaw are larger than one or more first teeth that are positioned proximate the proximal end of the first jaw (Fig. 11a-11b—distal teeth 304-316 are larger than proximal teeth 302; Paragraph 0046), and one or more second teeth of the plurality of second teeth that are positioned at the distal end of the second jaw are larger than one or more second teeth that are positioned proximate the proximal end of the second jaw (Fig. 12a-12b—distal teeth 402-416 are larger than the two proximal-most teeth; Paragraph 0048).
Regarding claim 31, Krzyzanowski and Haack teach the system of claim 11. Haack additionally teaches wherein no teeth are between the two teeth having the first height (Figs. 11a-11b—there are no additional teeth between the most proximal tooth and tooth 302; 12a-12b—there are no additional teeth between the two most proximal teeth which have the same height), and no teeth are between the two other teeth having the second height (Figs. 11a-11b—there are no additional teeth between teeth 306 and 308; 12a-12b—there are no additional teeth between teeth 402 and 406, or alternatively between teeth 414 and 416). 
Regarding claim 32, Krzyzanowski and Haack teach the system of claim 11. Haack additionally teaches that the teeth may be formed such that several proximal teeth have the same height and only a few distal teeth increase in height or that the increase in height from tooth to tooth may be non-linear, for example parabolic or arbitrary (Paragraph 0049). In this way, it may be seen that Haack teaches wherein two additional teeth of the plurality of first teeth have the first height, and the two other teeth are between the two teeth having the first height and the two additional teeth, as this pattern would be sufficiently parabolic. It would have been obvious to one having ordinary skill in the art at the time of filing to try this alternative teeth formation of Haack via a simple substitution as there are a limited number of possible ways to form the teeth of a set of jaws, and this configuration would further prevent some amount of meshing of the teeth when the jaws are closed, reducing wear on the jaws and preventing the jaws from getting stuck (see Haack, Paragraph 0047). 
Regarding claim 33, Krzyzanowski and Haack teach the system of claim 31. Haack additionally teaches that the teeth may be formed such that several proximal teeth have the same height and only a few distal teeth increase in height or that the increase in height from tooth to tooth may be non-linear, for example parabolic or arbitrary (Paragraph 0049), such that one of the other teeth having the second height is between the two teeth having the first height as this pattern would be non-linear or arbitrary. It would have been obvious to one having ordinary skill in the art at the time of filing to try this alternative teeth formation of Haack via a simple substitution as there are a limited number of possible ways to form the teeth of a set of jaws, and this configuration would further prevent some amount of meshing of the teeth when the jaws are closed, reducing wear on the jaws and preventing the jaws from getting stuck (see Haack, Paragraph 0047). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of Haack, further in view of the Engineering Toolbox (Young's Modulus - Tensile and Yield Strength for common Materials), henceforth referred to as Toolbox.
Regarding claim 9, Krzyzanowski and Haack teach the device of claim 1. Krzyzanowski additionally teaches wherein the first and second jaws are formed of metal, and wherein each of the first and second jaws includes a polymeric portion formed of a polymeric material (Paragraph 0267—combination of materials such as metal and plastic). However, neither Krzyzanowski nor Haack specifically teaches flexibility of the polymeric portion. Toolbox defines the Young’s Modulus as the ratio of stress to strain, or the ratio of force per unit area to elastic deformation over initial length (Tensile modulus). In other words, a small Young’s Modulus would indicate that a material takes less force per unit area to deform, and is thus more flexible than a material with a high Young’s modulus, which would require more force to deform. Toolbox thus additionally teaches that this polymeric portion may be flexible, as polymeric materials like plastics may have a wide range of Young’s Moduli, as low as 0.5 GPa (Table—Teflon) or as high as 150 GPa (Table—Carbon fiber reinforced plastic), such that a plastic polymer may be very easily deformed and flexible like Teflon or as much as 300 times more rigid, like carbon fiber reinforced plastic. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the jaw assembly of Krzyzanowski and Haack with the material teachings of Toolbox in order to predictably alter the flexibility of the jaw assembly, such as to increase the flexibility of the assembly in order to improve the ability of the assembly to be maneuvered through an endoscope.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of Haack, further in view of Dunn (U.S. 20090264795 A1).
Regarding claim 23, Krzyzanowski and Haack teach the device of claim 1. However, neither Krzyzanowski nor Haack teaches wherein each tooth of the plurality of first teeth of the first jaw are configured as a skiving knife edge to allow for cutting of tissue received laterally into the first and second jaws. Dunn teaches a device for extracting samples including a serrated edge, akin to a jaw, of teeth wherein each tooth has a knife edge for cutting (Paragraphs 0044-0045). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Krzyzanowski and Haack with the knife-edge teeth of Dunn to predictably improve the cutting ability of the device.
Claims 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzyzanowski in view of Haack further in view of Timberlake (U.S. 20130085412 A1).
Regarding claim 27, Krzyzanowski and Haack teach the device of claim 1. However, Krzyzanowski and Haack fail to teach a valley having a flat surface is between a first pair of teeth on the first side of the first jaw and a second pair of first teeth on the first side of the first jaw. Timberlake teaches a biopsy forceps assembly (Abstract) including teeth and valleys, wherein a valley between teeth may have a flat surface (Fig. 2A-2C, 9A, 9C, 10D—the valleys between teeth include a flat surface; Paragraph 0085—the recesses exhibit a flat base and angled sides). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Krzyzanowski and Haack with the flat valley surfaces of Timberlake via a simple substitution that would have been obvious to try, as there are a limited number of possible ways to form the teeth of a set of jaws and this particular configuration would predictably prevent the jaws from becoming stuck or worn out by preventing some amount of meshing of the teeth as described by Haack (Paragraph 0045) as well as predictably providing additional windows between the teeth, which are taught by Krzyzanowski. 
Regarding claim 30, Krzyzanowski and Haack teach the system of claim 11. However, Krzyzanowski does not specifically teach wherein the first jaw includes a first tooth at a distal-most end of the first jaw, the first tooth comprising a first cutting edge, a second cutting edge, and a third cutting edge that connects the first and second cutting edges of the first tooth, wherein the second jaw includes two second teeth that mate with the first tooth when the first jaw and the second jaw are in the closed configuration, each second tooth comprising a first cutting edge, a second cutting edge, and a third cutting edge that connects the first and second cutting edges of the respective second tooth. Haack teaches a forceps device (Abstract) wherein the first jaw (First jaw 110a, Fig. 2) includes a first tooth at a distal-most end of the first jaw, the first tooth comprising a first cutting edge, a second cutting edge, and a third cutting edge that connects the first and second cutting edges of the first tooth (Distal-most tooth of jaw 110a includes three cutting edges, Fig. 2), wherein the second jaw (Second jaw 110b, Fig. 2) includes two second teeth that mate with the first tooth when the first jaw and the second jaw are in the closed configuration (Closed configuration, Fig. 4a), each second tooth comprising a first cutting edge, a second cutting edge, and a third cutting edge that connects the first and second cutting edges of the respective second tooth (Distal-most teeth of jaw 110b each include three cutting edges and are separated by a gap made to fit the distal-most tooth of first jaw 110a, Fig. 2). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Krzyzanowski with the teeth of Haack in order to predictably improve the non-slip grasping ability of the system.

    PNG
    media_image3.png
    321
    219
    media_image3.png
    Greyscale
Krzyzanowski teaches jaws which may have serrations akin to teeth, wherein a distal portion of the jaw may be seen as forming a singular tooth having three cutting edges wherein with a flat top at its peak which is parallel to a plane intersecting the adjacent valleys (Fig. 1—distal-most portion of the edge of jaw 44, additional explanation below). 


Krzyzanowski, Fig. 1—The tooth A has a third linear cutting edge B which forms a flat top which is parallel to a plane intersecting with the adjacent valley D (and the corresponding valley on the opposite side not shown in the figure) and which connects a first transverse cutting edge C to an additional cutting surface (on the opposite side not shown in the figure).



The combination of Krzyzanowski and Haack in particular may thus be seen to teach the first tooth comprising a first cutting edge extending from a first valley between the first tooth and an adjacent tooth to a peak of the first tooth, a second cutting edge transverse to the first cutting edge and extending from a second valley between the first tooth and a second adjacent tooth to the peak, and a third linear cutting edge that connects the first and second cutting edges of the first tooth, wherein the third cutting edge forms the peak of the first tooth and is oriented substantially parallel to a plane intersecting the first valley and the second valley, as modification using Haack could utilize this particular tooth structure when adding the additional teeth to the device.
Even if it is argued that Krzyzanowski does not sufficiently teach teaches the first tooth comprising a first cutting edge extending from a first valley between the first tooth and an adjacent tooth to a peak of the first tooth, a second cutting edge transverse to the first cutting edge and extending from a second valley between the first tooth and a second adjacent tooth to the peak, and a third linear cutting edge that connects the first and second cutting edges of the first tooth, wherein the third cutting edge forms the peak of the first tooth and is oriented substantially parallel to a plane intersecting the first valley and the second valley, the limitation is taught by Timberlake, which would be obvious to combine with the system of Krzyzanowski and Haack.
Timberlake teaches a biopsy forceps assembly (Abstract) including teeth, wherein a tooth may comprise a first cutting edge extending from a first valley between the first tooth and an adjacent tooth to a peak of the first tooth (Paragraph 0014—each tooth includes angled sides; Paragraph 0075—each of the teeth projects to form a flat top surface and angled sides; Fig. 2A-2C, 9A, 9C, 10D—the angled sides of the teeth extend from the adjacent valleys to the peak of a given tooth, as seen in the lower jaw of Fig. 9A the valleys may correspond to an adjacent tooth), a second cutting edge transverse to the first cutting edge and extending from a second valley between the first tooth and a second adjacent tooth to the peak (Paragraph 0014—each tooth includes angled sides; Paragraph 0075—each of the teeth projects to form a flat top surface and angled sides; Fig. 2A-2C, 9A, 9C, 10D—the angled sides of the teeth extend from the adjacent valleys, as seen in the lower jaw of Fig. 9A the valleys may correspond to an adjacent tooth), and a third linear cutting edge that connects the first and second cutting edges of the first tooth (Paragraph 0014—each tooth includes a substantially flat top surface; Paragraph 0075—each of the teeth projects to form a flat top surface and angled sides; Paragraph 0085—the tooth projects to form a flat top surface), wherein the third cutting edge forms the peak of the first tooth (Fig. 2A-2C, 9A, 9C, 10D—the flat top surface of the tooth is at the peak of the tooth; Paragraph 0089—the tooth may be part of the cutting parameter of the jaw such that it is a cutting edge) and is oriented substantially parallel to a plane intersecting the first valley and the second valley (Fig. 2A-2C, 9A, 9C, 10D—the flat top surface of the tooth is at the peak of the tooth and is parallel to a plane intersecting the first and second valley). It would have been obvious to one having ordinary skill in the art to combine the system of Krzyzanowski and Haack with the tooth structure of Timberlake to provide an alternative tooth structure via a simple substitution which could predictably improve the tissue cutting and retaining ability of the device by providing a greater surface area for the cutting edge of a tooth, which would allow for each tooth to produce a larger cut at a more even pressure to reduce damage to the cut tissue.
Response to Arguments
Applicant’s arguments, see page 12 of applicant’s remarks, filed 04 April 2022, refer to claims 1, 11, 16, and 26 as “rejected under 35 U.S.C. 112(f)”. It is noted that interpretation under 35 U.S.C. 112(f) is not a rejection.
Applicant’s arguments, see pages 1, filed 04 April 2022, with respect to the rejection(s) of claim(s) 1, 11, and 16 and their dependents under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haack and Timberlake. In particular, the newly amended limitations of claims 1, 11, 16, and the new claims 28-29 and 31-33 are taught by Krzyzanowski and Haack, while the new claims 27 and 30 are taught by Krzyzanowski and Timberlake. 
In addition, applicant argues that Haack does not teach the “third line” limitation of the newly amended claims; however, as described in further detail above in this action, the different teeth heights taught by Haack and shown in Fig. 11a may form both a second line and a third line.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791